Citation Nr: 0014552	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-01 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1967, and from February 1970 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1997, which denied his claim for entitlement to 
special monthly compensation on account of the need for 
regular aid and attendance.  In a rating decision and a 
supplemental statement of the case dated in June 1999, the RO 
phrased the issue as entitlement to special monthly 
compensation on account of the need for regular aid and 
attendance or being housebound, and discussed both aspects.  
However, the veteran has not claimed that he is housebound, 
has not submitted a notice of disagreement as to that issue; 
accordingly, entitlement to housebound status is not 
considered as part of the appeal.  

In February 2000 in the veteran appeared at the Montgomery, 
Alabama, RO for a videoconference before the undersigned, 
sitting in Washington, D.C.  At the hearing, the veteran 
submitted additional evidence, for which he waived initial 
consideration by the RO.  See 38 C.F.R. § 20.1304(c) (1999).  

In addition, at his hearing, the veteran testified that he 
had been told by a VA physician that his service-connected 
psychiatric disorder should be rated higher.  This statement 
is construed as a claim for an increased rating for that 
disorder, and is referred to the originating agency for 
appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  The veteran's service-connected disabilities are aphonia 
secondary to radiation for carcinoma of the larynx, assigned 
a 60 percent rating; status post residuals of compression 
neuropathy with residual deformity of the right distal 
radius, assigned a 20 percent rating; adjustment disorder 
with mixed emotional features and post-traumatic stress 
disorder, assigned a 10 percent rating; and deformity of the 
right middle finger; a scar on the neck; chest pain syndrome; 
and hearing loss of the right ear, all evaluated as 
noncompensably disabling.  

3.  The veteran is not so helpless that he needs the regular 
aid and attendance of another person, on account of service-
connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation benefits based 
on the need for regular aid and attendance of another person 
have not been met. 38 U.S.C.A. §§ 1114(l), 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of entitlement to 
special monthly pension based on the need for the aid and 
attendance of another person is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1991).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  Id.  

The veteran contends that he requires the aid and attendance 
of another person as a result of disability due to service.  
At his videoconference hearing before the undersigned in 
February 2000, he testified that he required the assistance 
of his wife in dressing, preparing food, attending to the 
wants of nature, bathing, and communication.  It was 
contended that if not for his wife, he would be in a nursing 
home.

An otherwise eligible veteran who, as the result of service-
connected disability, is so helpless as to be in need of the 
regular aid and attendance of another person, is entitled to 
special monthly compensation.  38 U.S.C.A. § 1114(l) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.350(b) (1999).  
Determination as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others, with consideration to factors such as:  inability of 
a claimant to dress himself or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliance which by reasons 
of the particular disability cannot be done without aid; 
inability of the claimant to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to tend to the wants of nature; or 
incapacity, physical or mental, that requires care and 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a) (1999).  It is not required that all of 
the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made; the 
particular personal functions, which the veteran is unable to 
perform, should be considered in connection with his 
condition as a whole, and the need for aid and attendance 
must only be regular, not constant.  Id.  

The veteran's service-connected disabilities are aphonia 
secondary to radiation for carcinoma of the larynx, assigned 
a 60 percent rating; status post residuals of compression 
neuropathy with residual deformity of the right distal 
radius, assigned a 20 percent rating; adjustment disorder 
with mixed emotional features and post-traumatic stress 
disorder, assigned a 10 percent rating; and deformity of the 
right middle finger; a scar on the neck; chest pain syndrome; 
and hearing loss of the right ear, all evaluated as 
noncompensably disabling.  He has been in receipt of a total 
rating based on individual unemployability since October 
1990.  

VA treatment records also document the presence of 
nonservice-connected conditions, most significantly residuals 
of a cerebrovascular accident sustained in March 1992, and a 
low back disability.  He testified, at his hearing before the 
undersigned, that the cerebrovascular accident was caused by 
the radiation treatment for his cancer of the larynx.  He 
stated that he had been told by a physician that the stroke 
was caused by the radiation treatment for the larynx, which 
caused a blockage of the carotid artery.  As a result of the 
stroke, he basically lost the use of his left upper 
extremity, which complicates the service-connected neuropathy 
in the right arm.  

Service medical records reveal that the veteran was diagnosed 
with carcinoma of the larynx in March 1981, and he underwent 
radiation therapy from April to June, 1981.  In 1975, he was 
seen for chest pain diagnosed as angina by a private 
physician.  However, cardiac work-up at Walter Reed Hospital 
had been negative.  

In August 1994, VA received the records of the veteran's 
hospitalization in March 1992 in Rush Foundation Hospital, 
for treatment of sudden onset of chest pain, followed by pain 
and weakness in the left arm and leg.  He had a history of a 
myocardial infarction in 1979, and chest pain in 1985, at 
Keesler Air Force Base.  Elsewhere, it was noted that he had 
had a myocardial infarction at the age of 29, and had been 
worked up at Walter Reed Hospital.  A history of surgery of 
squamous cell cancer of the throat was also noted.  The 
veteran also had a history of degenerative joint disease in 
the back and hips, and used braces on his legs for 
degenerative joint disease.  Examination on admission 
revealed left sided weakness, more so in the upper extremity.  
Carotid artery study was negative.  The veteran showed quite 
a bit of improvement initially, but then maintained weakness 
at the same level.  It was also felt he may have a left 
carpal tunnel syndrome.  According to a consultation 
regarding chest pain conducted during the hospitalization, 
the assessment of the sudden left cramping and hemiparesis 
was "probably embolic right middle cerebra artery ischemic 
event versus T[ransient ]I[schemic]A[ttack].  Likely source, 
given his age, would be the heart.  Could relate to atrial 
fibrillation or thrombus due to prior myocardial infarction.   
Most likely, could be carotid disease."  The final discharge 
diagnoses were right middle cerebral artery cerebrovascular 
accident; chest pain, possibly secondary to angina; 
hypertriglyceridemia; status post squamous cell carcinoma of 
the throat; and chronic smoker.   

In November 1996, the veteran underwent a VA aid and 
attendance examination, which disclosed that the veteran had 
poor grip in both hands, requiring help in fastening his 
clothes, bathing and shaving.  He had metallic braces on both 
legs, and was mostly confined to an electric wheelchair, 
although he could transfer himself from a chair to his 
wheelchair.  He was able to drive short distances with 
automatic shift.  He was markedly unsteady in the lower 
extremities, and could not stand by himself.  He had motor 
weakness of both legs and poor hand grip due to a stroke.  He 
had chronic low back pain due to degenerative joint disease 
in the spine.  He had no breathing difficulties or chest 
pain.  He could not walk without the help of a leg brace and 
a cane, and even with those, could only take a couple of 
steps.  He also had braces on both forearms that supported 
his wrists to avoid flexion contractures.  The impression was 
hoarse voice due to radiation of cancer of the larynx; 
essential hypertension; adjustment disorder, delayed stress 
syndrome; long-term Coumadin therapy due to status post 
cerebrovascular accident and left hemiparesis in 1992; and 
chronic degenerative joint disease of the spine with chronic 
low back pain.  In summary, it was noted that his activity 
was markedly diminished because of the stroke, severe left 
hemiparesis and hoarseness of his voice.  

On a VA examination in July 1997, the veteran's chief 
complaints were of weakness in both legs and back pain.  On 
examination, he had long leg braces but was not able to stand 
without help, such as a crutch.  He had no range of motion in 
the spine.  There was no wasting of the muscles, but he had 
motor weakness and bilateral foot drop in the lower 
extremities.  The diagnostic impression was chronic low back 
pain, and cerebrovascular accident with left hemiparesis.  In 
terms of functional loss, he was confined to an electric 
wheelchair.  He could transfer from the wheelchair to the bed 
and to the commode and sit down shower.  His family helped 
him to dress.  He could not use his right hand because of the 
weakness of the carpal tunnel syndrome surgery, and he had 
weakness in the left arm because of the previous stroke.  

A report of vocational assessment and systematic exploration 
conducted in June 1998 by Dr. J. Law, Jr., noted that the 
veteran had difficulties with fine manipulation, grasping and 
reaching because of forearm problems.  On examination, he 
wore hearing aids in both ears, but was able to hear readily.  
He had splints on both forearms.  He had difficulties with 
paper and pencil activities due to his "service connected 
neuropathy in the forearms."  He usually carried a firearm 
for personal protection.  He had a valid driver's license.  
It was felt that he was not a good candidate for vocational 
rehabilitation or job placement services, and that his 
medical condition was so significant that his needs revolved 
more around assistance with activities of daily living and 
independent living.  

VA treatment records dated from May 1992 to February 2000 
include a notation in October 1998 that the veteran was able 
to operate a riding lawnmower, and a psychological assessment 
by a clinical psychologist dated in December 1998, which 
noted, as background, that he had suffered a cerebrovascular 
accident "apparently related to the cancer treatment."   

The medical evidence of record demonstrates that, to the 
extent that the veteran requires the aid and attendance of 
another person in his activities of daily living, such 
assistance is not required solely as a result of his service-
connected disabilities.  His residuals of cancer of the 
larynx, which have resulted in extreme hoarseness of the 
voice, while clearly affecting his employability, do not 
affect his ability to physically care for himself.  The most 
significant of his service-connected disabilities in this 
regard is the compression neuropathy of the right hand, which 
has resulted in a weakened grip.  However, although an 
examination in July 1997 noted that he was unable to use his 
right hand, the examination report did not contain any 
specific findings pertaining to the right hand, and 
examinations before and after that examination have not shown 
that he is unable to use that hand.  In November 1996, it was 
reported that he had poor grip, and had braces on his wrists, 
but he was able to drive with an automatic shift, albeit 
short distances.  Moreover, that examination, specifically 
for the purpose of determining the need for aid and 
attendance, did not conclude that aid and attendance was 
required, due solely to service-connected disabilities.  The 
June 1998 vocational assessment noted difficulties with fine 
manipulation, grasping and reaching, and he had difficulties 
with pencil and paper activities.  However, he was also noted 
to carry a firearm for personal protection, and he had a 
valid driver's license.  Additionally, an outpatient note 
dated in October 1998 indicated that he was able to cut grass 
with a riding lawnmower.  These observations all indicate 
that he has some remaining function in his hands; in 
particular, the preponderance of the evidence supports a 
finding that he is able to use his right hand for tasks not 
requiring fine manipulation or a strong grip.  

Moreover, there is no medical evidence linking the 
cerebrovascular accident to the radiation therapy he 
underwent in service to treat his cancer of the larynx.  In 
this regard, the statement from the clinical psychologist 
that the veteran had suffered a cerebrovascular accident 
"apparently related to the cancer treatment" is beyond the 
scope of his competence, relating to non-psychological 
medical matters.  See Black v. Brown, 10 Vet.App. 279 (1997).  
Further, the statement was history recorded by the 
psychologist; such information, "unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.' "  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).  In addition, service 
connection for residuals of a cerebrovascular accident, 
secondary to cancer treatment, was denied by rating decision 
dated in December 1995.  

Although the veteran's disability of the lower extremities 
has been attributed to the cerebrovascular accident he 
suffered in 1992, it is noteworthy that at the time of his 
admission to the hospital on that occasion, he was already 
using braces on his legs, reportedly for degenerative joint 
disease.  However, service connection for a back disorder was 
denied by rating decision dated in May 1998, and for the 
legs, in December 1995.  While the February 1992 hospital 
report indicated that heart disease was the most likely cause 
leading to the stroke, a claim for service connection for 
heart disease has not been brought by the appellant.  
Consequently, the preponderance of the evidence is against 
the claim for special monthly compensation on account of the 
need for aid and attendance of another person, and the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 1991). 


ORDER

Special monthly compensation on account of the need for 
regular aid and attendance is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

